Employment Agreement




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of April
21, 2006 (the “Effective Date”) by and between SurgiCount Medical, Inc., a
California corporation, with an office located at 27555 Ynez Road, Suite 330,
Temecula, California 92591 (the “Company”), and William M. Adams, an individual,
with an address 3 Ladbrook Grove, Coto de Caza, California 92679 (“Individual”).


WHEREAS, the Company is in the business of developing, manufacturing and
marketing patient safety and medical devices;


WHEREAS, Individual has had experience in the operations of businesses
conducting sales and marketing in the healthcare industry, specifically in
businesses specializing in disposable medical supplies;


WHEREAS, the Company desires to retain the services of Individual; and


WHEREAS, Individual is willing to be employed by the Company.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:




1. Employment. Individual is hereby employed and engaged to serve the Company as
its Chief Executive Officer. Individual does hereby accept, and Individual
hereby agrees to, such engagement and employment. At all times during the term
of Individual’s employment, he shall serve as a member of the Board of Directors
of the Company.


2. Duties. Individual shall be responsible for the overall development and
operations of the Company. In addition, Individual’s duties shall be such duties
and responsibilities as the Board of Directors shall specify from time to time
entailing those duties and responsibilities customarily performed by the Chief
Executive Officer of a company with a sales volume and number of employees
commensurate with those of the Company. Individual shall have such authority,
discretion, power and responsibility, and shall be entitled to office,
secretarial and other facilities and conditions of employment, as are customary
or appropriate to his position. Individual shall diligently and faithfully
execute and perform such duties and responsibilities, subject to the general
supervision and control of the Company’s Board of Directors. Individual shall be
responsible and report only to the Company’s Board of Directors. Individual
shall devote his full-time attention, energy, and skill during normal business
hours to the business and affairs of the Company and shall not, during the
Employment Term, as that term is defined below, be actively engaged in any other
business activity, except with the prior written consent of the Company’s Board
of Directors or as set forth below.


Nothing in this Agreement shall preclude Individual from devoting reasonable
periods required for:



 
(a)
serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company;




 
(b)
serving as a consultant in his area of expertise (in areas other than in
connection with the business of the Company), to government, industrial, and
academic panels where it does not conflict with the interests of the Company;
and

     

  (c)
managing his personal investments or engaging in any other non-competing
business; provided that such activities do not materially interfere with the
regular performance of his duties and responsibilities under this Agreement,
provided that such other activities or engagements are fully disclosed in
writing to the Board of Directors in advance, and provided that such activities
or engagements do not materially affect the Company’s business or the
Individual’s ability to provide the services contemplated hereunder.

 
1
 

--------------------------------------------------------------------------------

 
 

  (d)  
Perform Individual's necessary duties and responsibilities with Health West
Marketing on an as-needed basis.

 
3. Best Efforts of Individual. During his employment hereunder, and subject to
the provisions and limitations of Section 2 above, Individual shall, subject to
the direction and supervision of the Company’s Board of Directors, devote his
full business time, best efforts, business judgment, skill, and knowledge to the
advancement of the Company's interests and to the discharge of his duties and
responsibilities hereunder. Notwithstanding the foregoing, nothing herein shall
be construed as preventing Individual from investing his assets in any business.


4. Employment Term. Unless terminated pursuant to Section 12 of this Agreement,
the term of this Agreement shall commence as of the Effective Date of this
Agreement and shall continue for a term of thirty-six (36) months (the
“Employment Term”). The Employment Term shall end effective at midnight on April
17, 2009 unless extended by the mutual written agreement of Individual and
Company.


5. Compensation of Individual. 



(a)  
Base Compensation. As compensation for the services provided by Individual under
this Agreement, the Company shall pay Individual an annual base salary of Three
Hundred Thousand Dollars ($300,000.00) during the Employment Term. The
compensation of Individual under this Section shall be paid in accordance with
the Company's usual payroll procedures.




(b)  
Bonus. In addition to the above base compensation, Individual shall be eligible
to receive annual bonuses. Any bonuses awarded to Individual will be paid to
Individual in stock and/or cash on the next scheduled pay date after the bonus
is awarded. Bonuses shall be awarded to Individual in the reasonable and good
faith discretion of the Board of Directors, subject to the financial performance
of the Company.




(c)  
Stock and Stock Options. In addition to the foregoing compensation, Individual
also shall receive stock options for the purchase of three hundred thousand
(300,000) shares of common stock of Company's parent company, Patient Safety
Technologies, Inc. (“PST”), at an exercise price of three dollars and fifty
cents ($3.50) per share, which options shall be granted and vest annually in
installments of 100,000 shares per year over three (3) years, per the following
schedule: 100,000 shares to be granted and vest on April 18, 2007; 100,000
shares to be granted and vest on April 18, 2008; and 100,000 shares to be
granted and vest on April 17, 2009. However, all 300,000 options shall vest
immediately in Individual upon a sale or exchange of a significant portion (50%
or more) of the Company's stock, or a joint venture by the Company with an
unaffiliated entity involving 50% or more of the Company's stock. Individual
shall also receive ten thousand dollars ($10,000) in restricted stock of PST
annually on April 30, 2007, April 18, 2008 and April 18, 2009, and Company
represents and warrants that PST’s Board of Directors has approved or will
approve by way of appropriate corporate resolution the foregoing awards of
restricted stock to Individual. The restrictions on Individual's restricted PST
stock shall be no more restrictive than the least restrictive restrictions which
exist on any restricted PST stock awarded or to be awarded to any other
employee, Officer or Director of Company. Individual shall also receive options
to purchase an additional one hundred thousand (100,000) shares of common stock
of PST at an exercise price of three dollars and fifty cents ($3.50) per share,
which options shall immediately be granted to and vest in Individual upon the
occurrence of either of the events set forth in Exhibit A attached hereto.




(d)  
Commission. The Company, upon approval of the Board of Directors, will establish
a commission pool for the benefit of its employees. Such commission pool may be
distributed to management and certain other employees (including Individual) at
Individual’s discretion, with such distributions to be determined and made
within a reasonable time after the Company’s fiscal year end.



6. Benefits. Individual and his immediate family (i.e., spouse and children)
shall also be entitled to participate in any and all Company benefit plans from
time to time in effect for employees of the Company. Such participation shall be
subject to the terms of the applicable plan documents and generally applicable
Company policies.


2
 

--------------------------------------------------------------------------------

 
7. Vacation, Sick Leave and Holidays. Individual shall be entitled to three (3)
weeks of paid vacation annually, with such vacation to be scheduled and taken in
accordance with the Company's standard vacation policies. In addition,
Individual shall be entitled to such sick leave and holidays at full pay in
accordance with the Company's policies established and in effect from time to
time.


8. Business Expenses. The Company shall promptly reimburse Individual for all
reasonable out-of-pocket business expenses incurred in performing Individual’s
duties and responsibilities hereunder in accordance with the Company's policies,
provided Individual promptly furnishes to the Company adequate records of each
such business expense.


9. Location of Individual's Activities. Individual’s principal place of business
in the performance of his duties and obligations under this Agreement shall be
at a location within reasonable driving distance of Individual’s home, as
determined by the Board of Directors. Notwithstanding the preceding sentence,
Individual will engage in such travel and spend such time in other appropriate
locations as may be necessary or appropriate in furtherance of his duties
hereunder. The Company's location in Temecula, California and the Chino,
California manufacturing facility shall be deemed appropriate locations.


10. Confidentiality. Individual recognizes that the Company has and will have
business affairs, products, future plans, trade secrets, intellectual property,
marketing plans, patents or patents pending, customer lists, and other vital
confidential and proprietary information (collectively "Confidential
Information") that are valuable assets of the Company. Individual agrees that he
shall not at any time or in any manner, either directly or indirectly, divulge,
disclose, or communicate in any manner any Confidential Information to any third
party without the prior written consent of the Company’s Board of Directors.
Individual will protect the Confidential Information and treat it as strictly
confidential. "Confidential Information" shall not include information that is
either publicly available, known outside the Company, or which Company has
failed to make reasonable efforts to maintain the confidentiality thereof.


11. Non-Solicitation. Individual acknowledges that by virtue of his employment
with Company, he will gain knowledge of the business conducted by the Company
and may have extensive contacts with clients and/or customers of the Company.
Accordingly, Individual agrees that, during his employment with Company and for
a period of one (1) year immediately following termination (voluntary or
otherwise) of Individual’s employment with the Company, Individual shall not
directly or indirectly solicit clients or customers of the Company to the extent
the existence of such clients or customers constitute "Confidential Information"
as defined in Section 10 above. In addition, Individual agrees that for a period
of one (1) year immediately following termination (voluntary or otherwise) of
Individual’s employment with the Company, he shall not solicit any Company
employee to leave the Company’s employ or any Company consultant to sever the
consultant’s relationship with the Company.


12. Termination. Notwithstanding any other provisions hereof to the contrary,
Individual’s employment hereunder shall terminate under the following
circumstances:



(a)  
Voluntary Termination by Individual. Individual shall have the right to
voluntarily terminate this Agreement and his employment hereunder at any time
during the Employment Term. Termination of Individual’s employment pursuant to
this Section 12(a) shall not be effective unless Individual shall have first
given Company a written notice thereof at least 30 days prior to the date of
termination unless circumstances dictate that such notice cannot reasonably be
given.




(b)  
Voluntary Termination by the Company. The Company shall have the right to
voluntarily terminate this Agreement and Individual’s employment hereunder at
any time during the Employment Term. Termination of Individual’s employment
pursuant to this Section 12(b) shall not be effective unless the Company shall
have first given Individual written notice thereof at least thirty (30) days
prior to the date of termination unless circumstances dictate that such notice
cannot reasonably be given.




(c)  
Termination for Cause. The Company shall have the right to terminate this
Agreement and Individual’s employment hereunder at any time for "cause." As used
in this Agreement, "cause" shall mean any of the following: Individual’s
conviction of a felony; Individual’s conviction of any crime that may have a
material adverse impact on the Company's reputation; Individual’s demonstrated
criminal misappropriation of funds from or resources of the Company;
Individual’s demonstrated commission of an act of material deceit or intentional
material misrepresentation with respect to Company; or Individual’s demonstrated
commission of an act constituting fraud or embezzlement with respect to the
Company. "Cause" shall not be deemed to exist unless the Company shall have
first given Individual a written notice thereof specifying in reasonable detail
the facts and circumstances alleged to constitute "cause," and thirty (30) days
after such notice has been given such conduct has, or such circumstances have,
as the case may be, not either ceased or been remedied or cured.



3
 

--------------------------------------------------------------------------------

 
 

(d)  
Termination Upon Death or for Disability. This Agreement and Individual’s
employment hereunder, and all amounts and benefits due Individual hereunder,
shall automatically terminate upon 1) Individual’s death or 2) Individual’s
disability. In the case of Individual’s disability, however, this Agreement
shall not terminate unless Individual has been disabled and unable to
substantially perform the duties contained in this Agreement for longer than a
period of twelve (12) months as certified by a qualified physician or panel of
qualified physicians jointly agreed upon by Company and Individual, and by
applicable law.




(e)  
Effect of Termination. In the event that this Agreement is terminated pursuant
to Section 12, all duties, responsibilities and obligations of Individual and
Company under this Agreement shall immediately cease, except as set forth below.



Voluntary Termination by Individual. In the event that this Agreement and
Individual’s employment are voluntarily terminated by Individual pursuant to
Section 12(a), then within 5 business days of the date of termination Individual
shall be paid a cash lump sum equal to all accrued but unpaid base salary and
bonuses through the date of termination, together with all accrued vacation pay
through the date of termination, if any. Individual shall not be entitled to any
severance benefits after the date of Individual's termination pursuant to
Section 12(a). Further, in the event Individual voluntarily terminates this
Agreement pursuant to Section 12(a), all unvested stock, unvested stock options,
and/or unearned bonuses will be forfeited.


Voluntary Termination by Company. In the event that this Agreement and
Individual’s employment are voluntarily terminated by Company pursuant to
Section 12(b), the Company shall, within 5 business days of the date of
termination, pay Individual (or the trustee of his estate, as the case may be in
the event of death) a cash lump sum equal to all accrued but unpaid base salary
and bonuses through the date of termination, together with all accrued vacation
pay through the date of termination, if any, plus severance compensation
(“Severance Benefits”), as follows:



1.         
In the event the Company voluntarily terminates this Agreement pursuant to
Section 12(b) prior to the first anniversary date of Individual’s start date of
employment, Individual will receive Severance Benefits in an amount equal to
twenty-four (24) months of Individual’s base salary.




2.         
In the event the Company voluntarily terminates this Agreement pursuant to
Section 12(b) after the first anniversary date of Individual's start date of
employment, then Individual in shall be entitled to receive Severance Benefits
in an amount equal to the balance of Individual’s then base salary owed for the
remainder of the Employment Term.



Company shall pay Individual his Severance Benefits with 5 business days of the
date Company voluntarily terminates this Agreement pursuant to Section 12(b).
Individual and Company agree that upon payment of the Severance Benefits,
Individual and Company will be deemed to have mutually released any and all
claims each may have against the other up through the date of payment of the
Severance Benefits.
 
Termination by Company for Cause. In the event that this Agreement and
Individual’s employment are voluntarily terminated by Company for "cause"
pursuant to Section 12(c), the Company shall immediately (i.e., on the
termination date) pay Individual (or the trustee of his estate, as the case may
be in the event of death) a cash lump sum equal to all accrued base salary and
bonuses through the date of termination together with all accrued vacation pay
through the date of termination, if any. Individual shall not be entitled to any
Severance Benefits after the date of Individual’s termination pursuant to
Section 12(c). Further, in the event Company terminates this Agreement pursuant
to Section 12(c), all unvested stock, unvested stock options, and/or unearned
bonuses will be forfeited.


4
 

--------------------------------------------------------------------------------

 
Termination by Company Due to Death or Disability. In the event that this
Agreement and Individual’s employment are terminated pursuant to Section 12(d),
the Company shall pay Individual (or the trustee of his estate, as the case may
be in the event of death) a cash lump sum equal to all accrued base salary and
bonuses through the date of termination together with all accrued vacation pay
through the date of termination, if any, plus Severance Benefits in an amount
equal to Individual's base salary for the remainder of the Employment Term.
 
13. Resignation as Officer. In the event that Individual’s employment with the
Company is terminated for any reason whatsoever, Individual agrees to
immediately resign as an Officer and/or Director of the Company and any related
entities. For the purposes of this Section 13, the term the "Company" shall be
deemed to include subsidiaries, parents, and affiliates of the Company.


14. Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of California without
giving effect to any applicable conflicts of law provisions.


15. Business Opportunities. During the Employment Term Individual agrees to
bring to the attention of the Company’s Board of Directors all business, sale,
or joint venture proposals that come to Individual’s attention and all business
or investment opportunities of whatever nature that are created or devised by
Individual and that relate to areas in which the Company conducts business and
might reasonably be expected to be of interest to the Company or any of its
subsidiaries.


16. Individual's and Company's Representations and Warranties. Individual and
Company hereby represent and warrant that they are not under any contractual
obligation to any other company, entity or individual that would prohibit or
materially impede each from performing their duties and responsibilities under
this Agreement, and that each is free to enter into and perform the duties and
responsibilities required by this Agreement. Individual further represents and
warrants that his contract(s) with third parties do not, and will not, prohibit
or materially impede Individual or Company from performing his or its duties and
responsibilities under this Agreement, nor do any such contracts contain
language that would prohibit or materially limit Company's ability to conduct
business with vendors, manufacturing partners or any third party. Individual
further represents and warrants that he has fully and completely disclosed the
nature and extent of his current contractual relationships with any third
parties that could or might materially adversely impact the Company, including
the nature of any such agreements which contemplate Individual’s receipt of
economic benefits and compensation from any third parties. Individual further
represents and warrants that he has fully disclosed the nature and terms of any
existing compensation arrangements that Individual has with any third parties or
companies affiliated with the Company, or with whom the company currently does
business or has a contractual relationship. Individual represents and warrants
that he is not a party to any confidentiality agreement, non-competition
agreement, non-solicitation agreement, or other agreement which would materially
limit or prohibit the conduct of the Company’s business or activities.


17. Indemnification.



(a)  
The Company agrees that if Individual is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Individual’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Individual
shall be indemnified and held harmless by the Company to the fullest extent
permitted or authorized by the Company's certificate of incorporation or bylaws
or, if greater, by the laws of the State of California, against all cost,
expense, liability and loss (including, without limitation, attorney's fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement) reasonably incurred or suffered by Individual in connection
therewith, and such indemnification shall continue as to Individual even if he
has ceased to be a director, member, employee or agent of the Company or other
entity and shall inure to the benefit of Individual’s heirs, executors and
administrators. The Company shall advance to Individual to the extent permitted
by law all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 days after receipt by the Company of a written request,
with appropriate documentation, for such advance. Individual agrees that in the
event it is judicially determined that he was not entitled to be indemnified by
the Company against such costs and expenses, he will repay the Company the
amount of such advances. Nothing in this agreement shall be construed to limit
Individual's rights under California Labor Code Section 2802, which rights are
fully preserved.



5
 

--------------------------------------------------------------------------------

 
 

(b)  
Neither the failure of the Company (including its Board of Directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by
Individual that indemnification of Individual is proper because he has met the
applicable standard of conduct, nor a determination by the Company (including
its Board of Directors, independent legal counsel or stockholders) that
Individual has not met such applicable standard of conduct, shall create a
presumption that Individual has not met the applicable standard of conduct.




(c)  
The Company agrees to continue and maintain a directors' and officers' liability
insurance policy covering Individual to the extent the Company provides such
coverage for its other executive officers.




(d)  
Promptly after receipt by Individual of notice of any claim or the commencement
of any action or proceeding with respect to which Individual is entitled to
indemnity hereunder, Individual shall notify the Company in writing of such
claim or the commencement of such action or proceeding, and the Company shall
(i) assume the defense of such action or proceeding, (ii) employ counsel
reasonably satisfactory to Individual, and (iii) pay the reasonable fees and
expenses of such counsel. Notwithstanding the preceding sentence, Individual
shall be entitled to employ counsel separate from counsel for the Company and
from any other party in such action if Individual reasonably determines that a
conflict of interest exists or may exist which makes representation by counsel
chosen by the Company not advisable. In such event, the reasonable fees and
disbursements of such separate counsel for Individual shall be paid by the
Company to the extent permitted by law.




(e)  
After the termination of this Agreement and upon the request of Individual, the
Company agrees to reimburse Individual for all reasonable travel, legal and
other out-of-pocket expenses related to assisting the Company to prepare for or
defend against any action, suit, proceeding or claim brought or threatened to be
brought against the Company or to prepare for or institute any action, suit,
proceeding or claim to be brought or threatened to be brought against a third
party arising out of or based upon the transactions contemplated herein and in
providing evidence, producing documents or otherwise participating in any such
action, suit, proceeding or claim. In the event Individual is required to appear
after termination of this Agreement at a judicial or regulatory hearing in
connection with Individual's employment hereunder, or Individual's role in
connection therewith, the Company agrees to pay Individual a per diem sum, to be
mutually agreed upon in advance by Individual and the Company, for each day of
Individual's appearance and each day of preparation therefore.



18. Notices. All demands, notices, and other communications to be given
hereunder, if any, shall be in writing and shall be sufficient for all purposes
if personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.



Company:
SurgiCount Medical, Inc.
Individual:
 
William M. Adams
 
27555 Ynez Road, Suite 330
 
3 Ladbrook Grove
 
Temecula, CA 92591
 
Coto de Caza, CA 92679
 
Fax: (951) 587-6237
     

 
6
 

--------------------------------------------------------------------------------

 
 
19. Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement,
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties. This Agreement may be modified or amended, if
the amendment is made in writing and is signed by both parties. This Agreement
is for the unique personal services of Individual and is not assignable or
delegable, in whole or in part, by Individual. This Agreement may be assigned or
delegated, in whole or in part, by the Company and, in such case, shall be
assumed by and become binding upon the person, firm, company, corporation or
business organization or entity to which this Agreement is assigned. The
headings contained in this Agreement are for reference only and shall not in any
way affect the meaning or interpretation of this Agreement. If any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, the
remaining provisions shall continue to be valid and enforceable. The failure of
either party to enforce any provision of this Agreement shall not be construed
as a waiver or limitation of that party's right to subsequently enforce and
compel strict compliance with every provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument
and, in pleading or proving any provision of this Agreement, it shall not be
necessary to produce more than one of such counterparts.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 


“Company”
“Individual”
     
SurgiCount Medical, Inc., a California corporation
             
By:
/s/ W.B. Horne                                  
/s/ William M. Adams                       
     
Name:
William B. Horne
William M. Adams
     
Title:
Chief Financial Officer
       
By:
/s/ Lynne Silverstein                        
       
Name:
Lynne Silverstein
       
Title:
Corporate Secretary
 

 
 
7
 

--------------------------------------------------------------------------------

 

EXHIBIT A -IMMEDIATE VESTING OF ADDITIONAL 100,000 OPTIONS




Upon the occurrence of either of following events, the additional 100,000
Options described in Section 5(c) of the Agreement shall immediately vest in
Individual:


(i) A sale or exchange of 50% or more of the Company's stock, or a joint venture
by the Company with an unaffiliated entity.


(ii) On or prior to December 31, 2008, the Company's cumulative sales from the
inception of the Company equal or exceed $10 Million. Individual's additional
100,000 Options described in Section 5(c) of the Agreement shall immediately
vest in Individual on the date the Company's cumulative sales from the inception
of the Company equal or exceed $10 Million, provided such date is no later than
December 31, 2008.
 
 
 
 
8
 

--------------------------------------------------------------------------------

 